Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-11 depend from claim 1), an imaging lens comprising, imaging lens comprising in order from an object side to an image side, a first lens with positive or negative refractive power in a paraxial region, a second lens with positive or negative refractive power in a paraxial region, a third lens with positive refractive power in a paraxial region, a fourth lens with negative refractive power in a paraxial region, a fifth lens with positive refractive power in a paraxial region, a sixth lens with positive refractive power in a paraxial region, and a seventh lens with negative refractive power, wherein an image-side surface of said first lens is convex in the paraxial region, an object-side surface of said second lens is convex in the paraxial region, and an image-side surface of said sixth lens is concave in the paraxial region; and as recited in  independent claim 8 (with claims 9-11 dependent on claim 8), of an imaging lens comprising in order from an object side to an image side, a first lens with positive or negative refractive power in a paraxial region, a second lens with positive or negative refractive power in a paraxial region, a third lens with positive refractive power in a paraxial region, a fourth lens with negative refractive power in a paraxial region, a fifth lens with positive refractive power in a paraxial region, a sixth lens with positive refractive power in a paraxial region, and a seventh lens with negative refractive power, wherein an object-side surface of said first lens is concave in the paraxial region, an image-side surface of said seventh lens is concave in the paraxial region, and the following conditional expression (3) is satisfied: (3) 13.00 < vd6 < 25.50, where vd6: an Abbe number at d-ray of the sixth lens.
One of the closest prior art is Baik et al (U.S. Patent 11,353,685 B2), which has seven lens elements that are similar to the recited structural limitations, but fails to meet all of the structural limitations, such as the first lens image surface having the opposite shape of the claimed invention; and therefore at least fails to teach or fairly suggest the entire claimed invention as recited. Other references which are considered close to the claimed invention include Shinohara et al (U.S. Patent Pub. 2015/0009578 A1); Chen et al (U.S. Patent Pub. 2019/0196151 A1); and Chen et al (U.S. Patent Pub. 2022/0137371 A1), each of which meet most of the structural limitations, but fails to teach all of the recited surfaces on respective lens elements.
An object of the present invention is to provide an imaging lens with high resolution which satisfies demand of the wide field of view, the low profile and the low F-number in well balance and excellently corrects aberrations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 26 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-15-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs., and a foreign reference, all directed to various arrangements of camera optical lens systems, which have at least eight lens elements, but fail to teach and/or fairly suggest the combination of claimed elements, with all the conditional statements of the claimed invention. Some of the references are also related to the claimed invention by at least a common Assignee and/or inventor(s):

	Huang					U.S. Patent 9,798,112 B2
Baik 					U.S. Patent 10,018,805 B2
Sekine				U.S. Patent 10,495,855 B2
Sekine				U.S. Patent 11,287,617 B2
Yoo et al				U.S. Patent 11,340,431 B2
Baik					U.S. Patent 11,353,685 B2
Nishihata et al			U.S. Patent Pub. 2014/0160580 A1
Asami					U.S. Patent Pub. 2016/0085054 A1
Shinohara et al			U.S. Patent Pub. 2015/0009578 A1
Shinohara et al			U.S. Patent Pub. 2015/0212298 A1.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner 
Art Unit 2872